      Case 2:20-cv-02074-JAR-GEB Document 1 Filed 02/21/20 Page 1 of 21




                      IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF KANSAS
                                 AT KANSAS CITY

CHARMAINE ELVEN,                                     )
                                                     )
                      Plaintiff,                     )
                                                     )       Case No.:
       v.                                            )
                                                     )       REQUEST FOR JURY TRIAL
THE BOARD OF COUNTY                                  )
COMMISSIONERS OF THE                                 )
COUNTY OF JOHNSON,                                   )
                                                     )
and                                                  )
                                                     )
MATTHEW FLETCHER, in his official and                )
    individual capacities,                           )
                                                     )
and                                                  )
                                                     )
BETH JOHNSON, in her official and                    )
     individual capacities,                          )
                                                     )
                      Defendants.                    )

Serve: The Board of County           Serve: Matthew Fletcher                Serve: Beth Johnson
Commissioners of                     700 SW Jackson, Suite 1100             10501 Lackman Road
The County of Johnson:               Topeka, KS 66603                       Lenexa, KS 66219
Penny Postoak Ferguson,
County Manager
111 S Cherry Street, Suite 3300
Olathe, KS 66061

                               COMPLAINT FOR DAMAGES

        COMES NOW Plaintiff, Charmaine Elven, and for her claims against the above-

 named Defendants, alleges and states as follows:

         1.     Plaintiff was at all times set forth below a resident of Kansas.

        2.      Defendant The Board of County Commissioners of the County of

 Johnson ("Defendant County") is a political subdivision (municipality) of the State of



                                                 1
     Case 2:20-cv-02074-JAR-GEB Document 1 Filed 02/21/20 Page 2 of 21




Kansas, organized under the laws of Kansas, with its county seat in Olathe, Kansas.

       3.      Defendant Matthew Fletcher was, at relevant times at issue in this

lawsuit, the Deputy Director for Johnson County Developmental Supports of Defendant

County.

       4.      Defendant Beth Johnson was, at relevant times at issue in this lawsuit,

the Director of Day and Employment Services for Johnson County Developmental

Supports of Defendant County.

       5.      This Court has jurisdiction over this matter pursuant to 28 U.S.C. § 1331,

as Counts II-VI of Plaintiff's Complaint each arise under the laws of the United States,

specifically 42 U.S.C. § 1983.

       6.      This Court has supplemental jurisdiction pursuant to 28 U.S.C. § 1367

over Count I of Plaintiff's Complaint, as that count is so related to the claims

encompassed within the other Counts as to form one case or controversy.

                       FACTS COMMON TO ALL COUNTS

       7.      Plaintiff was hired by Defendant County in approximately April 2015.

       8.      Plaintiff was employed as a Community Employment Specialist at the

Johnson County Developmental Supports (JCDS).

       9.      Plaintiff’s job duties including serving as the Team Leader for Project

SEARCH, which strives to offer education and vocational training to individual with

intellectual and development disabilities.

       10.     Plaintiff worked as a non-exempt employee, and was required to submit

timecards showing hours Plaintiff had worked for each week.

       11.     Plaintiff's supervisor, Kim Perry, the Team Leader for Day and Employment



                                              2
        Case 2:20-cv-02074-JAR-GEB Document 1 Filed 02/21/20 Page 3 of 21




Services, had to approve all time entries before Plaintiff would be compensated for that

time.

         12.   In Perry’s absence, Defendant Johnson would approve all time entries—

including overtime—before Plaintiff would be compensated for that time.

         13.   Between April 2015 and January 2018, Plaintiff worked substantial

overtime.

         14.   At no time prior to January 31, 2018 did Perry, Defendant Johnson, or any

employee of Defendant County ask Plaintiff about her overtime hours worked.

         15.   Plaintiff would often use a laptop computer provided by Defendant County

to complete tasks.

         16.   Some of these tasks were completed at Plaintiff's home.

         17.   In late 2017, Plaintiff began to notice several troubling issues at JCDS.

         18.   In one instance, Plaintiff arrived for her shift to find a client pounding on the

wall of his room in an attempt to get assistance.

         19.   Plaintiff asked the night staff if something was wrong with the client.

         20.   The staff remarked that, "I dunno, he's been doing that for over an hour."

         21.   Plaintiff entered the client's room to find that the client had defecated and

urinated on himself.

         22.   The client was pounding the wall in an attempt to get someone's attention for

assistance in cleaning himself.

         23.   Plaintiff apologized to the client and helped him to get clean.

         24.   Plaintiff reported the occurrence to Senior Direct Support Professional, as

well as Melissa Athey and Chris Goff.


                                                3
     Case 2:20-cv-02074-JAR-GEB Document 1 Filed 02/21/20 Page 4 of 21




        25.       To Plaintiff’s knowledge, no investigation was under taken nor any

corrective measures implemented to prevent similar occurrences.

        26.       Plaintiff also complained that narcotic medications that were at the JCDS

54th Terrace location were not being properly stored, including a lack of any lock on the

medications.

        27.       Some narcotic medications ultimately came up missing at the 99th Terrace

Home.

        28.       Plaintiff reported the missing medications to her supervisors and the medical

staff at JCDS.

        29.       However, after Plaintiff’s report, Plaintiff did not observe any changes in

how the narcotic medications were stored or secured.

        30.       On or about December 7, 2017, Plaintiff was working in the office at JCDS.

        31.       The office had several medical files, which contained confidential medical

and personal information of several clients of the JCDS.

        32.       Some of this information is protected by the Health Insurance Portability and

Accountability Act (HIPAA).

        33.       During her shift, an unknown individual opened the door to the office.

        34.       Plaintiff was startled, as the door was supposed to be locked to prevent

unauthorized individuals from accessing the room, as well as the confidential information

stored therein.

        35.       Plaintiff examined the door, and found that it did not even have a

functioning lock.

        36.       Plaintiff also learned that court was being held in the same building as the



                                                 4
     Case 2:20-cv-02074-JAR-GEB Document 1 Filed 02/21/20 Page 5 of 21




JCDS office.

        37.     Several individuals reporting to court for criminal cases began knocking on

the office door, with some opening the unlocked door.

        38.     Plaintiff learned that, despite court being held in the building, no additional

security was present.

        39.     Plaintiff contacted Perry to report these incidents and request that a working

lock be installed on the door to protect the confidential information, as well as the JCDS

staff and clients.

        40.     Plaintiff also noted that the door needed to be secured to protect the staff and

clients of JCDS.

        41.     Perry brushed off Plaintiff's complaints.

        42.     Perry told Plaintiff, "I'm sure this will all blow over and get fixed

eventually."

        43.     Plaintiff was put off by this comment, as she did not want anything to "blow

over"; Plaintiff wanted the issue corrected.

        44.     Plaintiff again requested that Perry make these issues known.

        45.     Perry again refused.

        46.     On December 13, 2017, Plaintiff found that nothing had been done to

address her complaints.

        47.     Plaintiff decided she needed to report the issues to a higher authority.

        48.     Plaintiff contacted Human Resources and described the occurrence, the

potential issues, and the need for the lock.

        49.     The Human Resources representative told Plaintiff the department would


                                                5
     Case 2:20-cv-02074-JAR-GEB Document 1 Filed 02/21/20 Page 6 of 21




follow up on this to make sure it was addressed.

         50.   Approximately 10 minutes after Plaintiff's complaint to Human Resources,

Plaintiff received a call from Perry.

         51.   Perry immediately asked Plaintiff: "Why did you contact HR?"

         52.   Plaintiff attempted to explain, but Perry talked over her.

         53.   Perry told Plaintiff that Plaintiff should not go "over her head" again "or

else."

         54.   Perry told Plaintiff: "I have things under control."

         55.   Plaintiff apologized to Perry about contacting Human Resources.

         56.   Plaintiff explained that she did not realize Perry was working on something

to address the issue.

         57.   Perry snapped back: "I'm not."

         58.   Plaintiff did not know what to say, and Perry ended the call.

         59.   A few weeks later, Plaintiff was called into a meeting with Human

Resources representative Teal Goeller and JCDS Director of Day and Employment

Services, Defendant Johnson.

         60.   In that meeting Plaintiff was told that her overtime usage was "excessive."

         61.   Plaintiff pointed out that she had been working at JCDS for over three years,

and substantial overtime was part of the job.

         62.   Plaintiff also noted that her supervisor, Perry, had signed off on all of

Plaintiff's timecards showing Plaintiff's overtime hours.

         63.   Plaintiff further pointed out that the only other individual in the same

position as Plaintiff, Jo Duncan, had been using FMLA leave during 2017, which had also


                                                6
     Case 2:20-cv-02074-JAR-GEB Document 1 Filed 02/21/20 Page 7 of 21




contributed to Plaintiff working additional hours.

         64.     As Plaintiff attempted to explain the work she had been doing to justify the

overtime worked, Goeller and Defendant Johnson continually interrupted Plaintiff and kept

her from speaking.

         65.     Plaintiff repeatedly told both Goeller and Defendant Johnson that she needed

the laptop computer Defendant County had issued to her to indicate what she was doing on

any given day.

         66.     Plaintiff offered to allow Goeller or Defendant Johnson to operate the

computer while Plaintiff instructed the operator where to locate the pertinent data, but was

rebuffed.

         67.     Plaintiff was never given the opportunity to access this documentation from

her computer to prove she had been working for all claimed hours.

         68.     In fact, Plaintiff would never be allowed to access her computer again before

being discharged.

         69.     The following day, Plaintiff was placed on administrative leave.

         70.     When Plaintiff was informed of this, she asked if she should get an attorney.

         71.     The Human Resources representative mocked Plaintiff for asking this

question.

         72.     The representative remarked "Why should you? You aren't in any trouble

here."

         73.     Plaintiff was only interviewed for approximately 10 minutes over the next

three weeks as an investigation was conducted.

         74.     In that brief interview, Plaintiff again directed Defendant County to her work



                                                7
     Case 2:20-cv-02074-JAR-GEB Document 1 Filed 02/21/20 Page 8 of 21




computer.

        75.      Plaintiff noted that the computer contained all the relevant information to

support Plaintiff's use of overtime.

        76.      Defendant County, through its agents, including Defendant Johnson, again

denied Plaintiff access to her computer.

        77.      Goeller contacted Plaintiff to request that Plaintiff attend a “meeting” on

February 22, 2018.

        78.      Goeller told Plaintiff that Defendant County had some “follow up questions”

for Plaintiff.

        79.      Goeller did not inform Plaintiff that a decision would be made on this date.

        80.      On February 22, 2018, Plaintiff arrived for the “meeting.”

        81.      However, Plaintiff found that six individuals, including JCDS Deputy

Director Defendant Fletcher, Perry, and Goeller, were present.

        82.      Shortly after Plaintiff entered the room, Defendant Fletcher told Plaintiff: "I

intend to separate you from employment with JCDS; convince me otherwise."

        83.      Plaintiff realized that this was not a “meeting” for follow-up questions, but a

hearing upon which her employment status would be decided.

        84.      Plaintiff had gotten no advanced warning of this fact.

        85.      Plaintiff again, asked for access to her work computer.

        86.      Plaintiff again, explained that the computer held documents and data that

would prove her explanations regarding the use of overtime.

        87.      Plaintiff was again denied access to this evidence by Defendant County,

acting through Defendant Fletcher.


                                                 8
     Case 2:20-cv-02074-JAR-GEB Document 1 Filed 02/21/20 Page 9 of 21




        88.      Defendant Fletcher informed Plaintiff that Defendant County had advised

the District Attorney for Johnson County, Kansas to pursue criminal charges against

Plaintiff for theft.

        89.      Defendant Fletcher then presented Plaintiff with a written memorandum

discharging Plaintiff.

        90.      The memorandum had been written by Defendant Fletcher prior to hearing

from Plaintiff on February 22, 2018.

        91.      In the memorandum, it stated: “[Defendant County] has been unable to find

any significant evidence of actual work product that you completed to demonstrate you

were, in fact, working.”

        92.      Despite signing off on Plaintiff’s overtime, Perry was not discharged.

        93.      In fact, Perry participated in Plaintiff’s discharge.

        94.      Defendant Johnson had signed off on some of Plaintiff’s overtime as well.

        95.      Despite this, Defendant Johnson was not discharged.

        96.      Plaintiff did not have access to her computer, so knew she would not have

the ability to properly defend herself upon an appeal of the decision.

        97.      Plaintiff applied for unemployment benefits, but was denied when Defendant

County alleged that Plaintiff had committed theft by inflating overtime hours.

        98.      Plaintiff began working at another job following her discharge from

employment by Defendant County.

        99.      On January 2, 2019, the District Attorney for Johnson County, Kansas

("DA") filed a criminal charge of theft against Plaintiff.

        100.     As a result of this charge, Plaintiff was terminated from her replacement


                                                  9
    Case 2:20-cv-02074-JAR-GEB Document 1 Filed 02/21/20 Page 10 of 21




employment.

           101.   Plaintiff was arrested on January 2, 2019, and forced to post bond for her

release.

           102.   Plaintiff retained legal counsel to represent her in the criminal case.

           103.   In the criminal case, Plaintiff's legal counsel requested access to Plaintiff's

work computer and all data/documents contained therein.

           104.   Plaintiff has a constitutional right to this information, as it would exonerate

her. Brady v. Maryland, 373 U.S. 83 (1963).

           105.   Plaintiff’s legal counsel contacted the DA, through the attorney prosecuting

Plaintiff's criminal case, and informed the attorney that the work computer would be

extremely important.

           106.   The DA’s office sent an investigator, Jason Novotny, to review the

computer's contents.

           107.   However, it was discovered that the computer was believed to have been

completely wiped.

           108.   Plaintiff’s legal counsel then subpoenaed Defendant County for access to the

computer.

           109.   Defendant County, though its IT department, stated that the computer had

been reissued to another employee and that the computer had not been examined

forensically in any way prior to being wiped.

           110.   Defendant County, though its IT department, suggested that most of the data

was saved to an external server owned by Defendant County.

           111.   Novotny interviewed Mike Epperson, the Information Security and



                                                  10
     Case 2:20-cv-02074-JAR-GEB Document 1 Filed 02/21/20 Page 11 of 21




 Resilience Manager for Defendant County.

         112.    Epperson stated that Defendant County’s retention policy was for six months

 after an employee’s discharge.

         113.    Epperson stated that the computer had been “disabled” on March 19, 2018,

 well before the six month period.

         114.    Further, no hold was placed on the data held by the computer.

         115.    Plaintiff’s legal counsel then subpoenaed Defendant County for access to the

 saved data from the server.

         116.    Defendant County, through its legal counsel, stated that none of the records

 from Plaintiff’s computer could be located on the server.

         117.    Upon information and belief, this data was never saved to the server, but

 instead deleted well ahead of Defendant County’s record retention policy.

         118.    Additionally, many of the documents identified in the discharge report

 written by Defendant Fletcher have been identified as “un-locatable” by the DA’s office.

         119.    All actions or inactions of or by Defendant County occurred by or through

 its agents, servants, or employees, acting within the course and scope of their employment,

 as set forth herein.

             COUNT I - RETALIATION IN VIOLATION OF PUBLIC POLICY
                             Against Defendant County

         120.    Plaintiff made good-faith complaints to management members of Defendant

 County about the following concerns:

                 a.     Neglect of residents who depended on staff of JCDS for support, in

violation of the Adult Care Home Licensure Act (K.S.A. § 39-923) and civil rights of the




                                               11
       Case 2:20-cv-02074-JAR-GEB Document 1 Filed 02/21/20 Page 12 of 21




residents;

                b.     Unsafe and unsecured storage of narcotic medications, in violation of

the Controlled Substances Act (21 U.S.C., ch. 13) and Kansas Uniform Controlled

Substances Act (K.S.A. § 65-4139);

                c.     Missing narcotic medications, in violation of the Controlled

Substances Act (21 U.S.C. ch. 13) and Kansas Uniform Controlled Substances Act (K.S.A. §

65-4139);

                d.     Unsafe working conditions due to lack of locks on doors, in violation

of the Occupational Safety and Health Act (29 U.S.C., ch. 15); and

                e.     Inadequate protections for personal information protected by HIPAA,

in violation of HIPAA and Health Information Technology for Economic and Clinical Health

Act.

         121.   The above laws each pertain to public health, safety, and the general welfare

 of the citizens of Kansas.

         122.   Plaintiff made each of the above reports to supervisory employees of

 Defendant County, including Plaintiff’s direct supervisor.

         123.   When Plaintiff’s direct supervisor failed to act on Plaintiff’s complaint,

 Plaintiff went to a higher internal authority.

         124.   Defendant County took adverse employment actions against Plaintiff,

 including but not limited to discharging Plaintiff from employment, making false

 allegations regarding Plaintiff’s work, and opposing Plaintiff receiving unemployment

 benefits.

         125.   Defendant County's adverse employment actions taken against Plaintiff were



                                                  12
      Case 2:20-cv-02074-JAR-GEB Document 1 Filed 02/21/20 Page 13 of 21




 each based upon, and directly related to, Plaintiff's complaints.

         126.    Defendant County's adverse employment actions against Plaintiff violate

 public policy clearly declared by the Courts, the Kansas Legislature, and Congress.

         127.    As a direct and proximate result of Defendant County's unlawful conduct,

 Plaintiff has suffered irreparable injury, including past and future pecuniary losses,

 emotional pain, suffering, humiliation, inconvenience, mental anguish, loss of enjoyment of

 life, reduced employment opportunities, loss of subsequent employment, and will continue

 to suffer the same unless and until this Court grants relief.

         128.    Defendant County acted toward Plaintiff with willful conduct, wanton

 conduct, or malice.

         129.    Thus, an award of punitive and exemplary damages is appropriate.

       WHEREFORE, Plaintiff prays for judgment against Defendant County in an amount

in excess of $75,000, for the costs of this action, and for such other and further consideration

and relief as the Court may deem just and equitable.

          COUNT II - VIOLATION OF RIGHT TO DUE PROCESS OF LAW
      FIFTH AND FOURTEENTH AMENDMENT, THROUGH 42 U.S.C. § 1983
                         Against Defendant County

         130.    Defendant County was involved in the investigational aspects of criminal

 charges brought against Plaintiff.

         131.    Defendant Fletcher and Defendant Johnson were each involved in gathering

 information that was used to convince the District Attorney (DA) to pursue criminal

 charges against Plaintiff.

         132.    Particularly, Defendant County requested that the DA file particular state

 law criminal charges against Plaintiff.



                                                 13
    Case 2:20-cv-02074-JAR-GEB Document 1 Filed 02/21/20 Page 14 of 21




        133.   Defendant County, Defendant Fletcher, and Defendant Johnson all had

control of Plaintiff's former work computer at all times prior to turning the computer over to

the DA.

        134.   Plaintiff directly told Defendant Fletcher and Defendant Johnson that the

computer contained information that would prove what tasks Plaintiff was performing

during overtime hours.

        135.   Despite this knowledge, Defendant County, Defendant Fletcher, and

Defendant Johnson each did nothing to preserve the data contained on the computer.

        136.   Instead, Defendant County, Defendant Fletcher, and Defendant Johnson

allowed for the data to be completely destroyed while the computer was under their

collective control.

        137.   Erasing the data from the computer was ostensibly done pursuant to a policy

of Defendant County regarding deleting all data contained on computers of former

employees of Defendant County.

        138.   However, this policy was not followed, and the data was erased well before

the dictated amount of time.

        139.   Defendant Fletcher had been delegated final policymaking authority as to

when to suspend Defendant County's policy of data deletion.

        140.   Defendant Fletcher took no steps to suspend Defendant County's policy of

data deletion as it related to data on Plaintiff's former work computer.

        141.   Defendant County, Defendant Fletcher, and Defendant Johnson took

intentional actions and/or omissions while knowing that Plaintiff had indicated the data

imperative to defend herself from false allegations of theft via overtime fraud was solely



                                               14
      Case 2:20-cv-02074-JAR-GEB Document 1 Filed 02/21/20 Page 15 of 21




 located on the computer.

         142.    Further, Defendant County, Defendant Fletcher, and Defendant Johnson

 indentified documents to support Defendant County’s conclusion that Plaintiff had inflated

 overtime in the report which Defendant County used to justify Plaintiff’s discharge.

         143.    Defendant County did not retain these documents, despite requesting that

 criminal charges be brought against Plaintiff.

         144.    This deliberate destruction of multiple pieces of evidence deprived Plaintiff

 of her ability to defend herself against false criminal charges that were brought at the

 request of Defendant County, Defendant Fletcher, and Defendant Johnson.

         145.    As a result of the destruction of evidence, Plaintiff's rights to Due Process of

 Law guaranteed by the Fifth and Fourteenth Amendments have been violated.

         146.    Plaintiff has suffered injury due to this deprivation, in the form of increased

 legal fees, emotional pain, suffering, humiliation, inconvenience, mental anguish, loss of

 enjoyment of life, reduced employment opportunities, emotional distress, and deprivation of

 these rights.

         147.    Plaintiff is entitled to an award of all attorneys' fees and costs incurred in this

 matter pursuant to 42 U.S.C. § 1988.

       WHEREFORE, Plaintiff prays for judgment against Defendant County, Defendant

Fletcher, and Defendant Johnson in an amount in excess of $75,000, for the costs of this

action, and for such other and further consideration and relief as the Court may deem just and

equitable.




                                                  15
      Case 2:20-cv-02074-JAR-GEB Document 1 Filed 02/21/20 Page 16 of 21




          COUNT III - VIOLATION OF RIGHT TO DUE PROCESS OF LAW
      FIFTH AND FOURTEENTH AMENDMENT, THROUGH 42 U.S.C. § 1983
                         Against Defendant Johnson

         148.    Defendant County was involved in the investigational aspects of criminal

charges brought against Plaintiff.

         149.    Defendant Johnson was involved in gathering information that was used to

convince the District Attorney (DA) to pursue criminal charges against Plaintiff.

         150.    Particularly, Defendant County requested that the DA file particular state

law criminal charges against Plaintiff.

         151.    Defendant Johnson had control of Plaintiff's former work computer at all

times prior to turning the computer over to the DA.

         152.    Plaintiff directly told Defendant Johnson that the computer contained

information that would prove what tasks Plaintiff was performing during overtime hours.

         153.    Despite this knowledge, Defendant Johnson did nothing to preserve the data

contained on the computer.

         154.    Instead, Defendant Johnson allowed for the data to be completely destroyed

while under her control.

         155.    Defendant Johnson took intentional actions and/or omissions while knowing

that Plaintiff believed the data imperative to defend herself from false allegations of theft via

overtime fraud was solely on the computer.

         156.    This deliberate destruction of evidence deprived Plaintiff of her ability to

defend herself against false criminal charges that were brought at the request of Defendant

County, Defendant Fletcher, and Defendant Johnson.

         157.    As a result of the destruction of evidence, Plaintiff's rights to Due Process of



                                                 16
      Case 2:20-cv-02074-JAR-GEB Document 1 Filed 02/21/20 Page 17 of 21




Law guaranteed by the Fifth and Fourteenth Amendments have been violated.

          158.   Defendant Johnson took these actions under color of state law, which she

possessed by virtue of her position with Defendant County.

          159.   Plaintiff has suffered injury due to this deprivation, in the form of increased

legal fees, emotional pain, suffering, humiliation, inconvenience, mental anguish, loss of

enjoyment of life, reduced employment opportunities, emotional distress, and deprivation of

these rights.

          160.   Plaintiff is entitled to an award of all attorneys' fees and costs incurred in this

matter pursuant to 42 U.S.C. § 1988.

        WHEREFORE, Plaintiff prays for judgment against Defendant Johnson in an amount

in excess of $75,000, for the costs of this action, and for such other and further consideration

and relief as the Court may deem just and equitable.

           COUNT IV - VIOLATION OF RIGHT TO DUE PROCESS OF LAW
       FIFTH AND FOURTEENTH AMENDMENT, THROUGH 42 U.S.C. § 1983
                         Against Defendant Fletcher

          161.   Defendant County was involved in the investigational aspects of criminal

charges brought against Plaintiff.

          162.   Defendant Fletcher was involved in gathering information that was used to

convince the District Attorney (DA) to pursue criminal charges against Plaintiff.

          163.   Particularly, Defendant County requested that the DA file particular state

law criminal charges against Plaintiff.

          164.   Defendant County, Defendant Fletcher, and Defendant Johnson all had

control of Plaintiff's former work computer at all times prior to turning the computer over to

the DA.



                                                  17
      Case 2:20-cv-02074-JAR-GEB Document 1 Filed 02/21/20 Page 18 of 21




         165.    Plaintiff directly told Defendant Fletcher that the computer contained

information that would prove what tasks Plaintiff was performing during overtime hours.

         166.    Despite this knowledge, Defendant Fletcher did nothing to preserve the data

contained on the computer.

         167.    Defendant Fletcher took no steps to suspend Defendant County's policy of

data deletion as it related to data on Plaintiff's former work computer.

         168.    Instead, Defendant Fletcher allowed for the data to be completely destroyed.

         169.    Defendant Fletcher took intentional actions and/or omissions while knowing

that Plaintiff believed the data imperative to defend herself from false allegations of theft via

overtime fraud was solely on the computer.

         170.    Further, Defendant Fletcher indentified documents in the report he wrote to

support Defendant County’s conclusion that Plaintiff had inflated overtime in the report

which Defendant County used to justify Plaintiff’s discharge.

         171.    Defendant County did not retain these documents, despite requesting that

criminal charges be brought against Plaintiff.

         172.    This deliberate destruction of evidence deprived Plaintiff of her ability to

defend herself against false criminal charges that were brought at the request of Defendant

County, Defendant Fletcher, and Defendant Johnson.

         173.    As a result of the destruction of evidence, Plaintiff's rights to Due Process of

Law guaranteed by the Fifth and Fourteenth Amendments have been violated.

         174.    Defendant Fletcher took these actions under color of state law, which he

possessed by virtue of his position with Defendant County.

         175.    Plaintiff has suffered injury due to this deprivation, in the form of increased



                                                 18
      Case 2:20-cv-02074-JAR-GEB Document 1 Filed 02/21/20 Page 19 of 21




legal fees, emotional pain, suffering, humiliation, inconvenience, mental anguish, loss of

enjoyment of life, reduced employment opportunities, emotional distress, and deprivation of

these rights.

          176.   Plaintiff is entitled to an award of all attorneys' fees and costs incurred in this

matter pursuant to 42 U.S.C. § 1988.

        WHEREFORE, Plaintiff prays for judgment against Defendant Fletcher in an amount

in excess of $75,000, for the costs of this action, and for such other and further consideration

and relief as the Court may deem just and equitable.

    COUNT V - VIOLATION OF LIBERTY INTEREST VIA STIGMATIZATION
            FOURTEENTH AMENDMENT, THROUGH 42 U.S.C. § 1983
                         Against Defendant County

         177.    Defendant County discharged Plaintiff from employment.

         178.    The reason used to justify Plaintiff's discharge was an unfounded charge of

 dishonesty, in the form of allegations of criminal theft via overtime fraud.

         179.    Defendant County, through Defendant Fletcher, publicly disclosed these

 allegations by requesting that criminal charges be filed.

         180.    Such allegations were disclosed publicly with case no. 19CR00022, State of

 Kansas v. Charmaine Elise Elven.

         181.    Such allegations were also publicized to the Kansas Department of Labor.

         182.    These allegations of theft are false.

         183.    These allegations are the type that may seriously damage Plaintiff's standing

 and associations in her community, thereby foreclosing Plaintiff's freedom to take

 advantage of future employment opportunities.

         184.    Plaintiff was discharged as a direct result of her new employer learning of



                                                  19
      Case 2:20-cv-02074-JAR-GEB Document 1 Filed 02/21/20 Page 20 of 21




 these criminal charges.

         185.    Plaintiff has suffered injury due to this deprivation of rights, in the form of

 legal fees, lost wages, emotional distress, and deprivation of these rights.

         186.    Plaintiff is entitled to an award of all attorneys' fees and costs incurred in this

matter pursuant to 42 U.S.C. § 1988.

       WHEREFORE, Plaintiff prays for judgment against Defendant County in an amount

in excess of $75,000, for the costs of this action, and for such other and further consideration

and relief as the Court may deem just and equitable.

                 COUNT VI - VIOLATION OF LIBERTY INTEREST
                            VIA STIGMATIZATION
                FOURTEENTH AMENDMENT, THROUGH 42 U.S.C. § 1983
                              Against Defendant Fletcher

         187.    Defendant County discharged Plaintiff from employment.

         188.    The reason used to justify Plaintiff's discharge was an unfounded charge of

dishonesty, in the form of allegations of criminal theft via overtime fraud.

         189.    Defendant Fletcher publicly disclosed these allegations by requesting that

criminal charges be filed.

         190.    Such allegations were disclosed publicly with case no. 19CR00022, State of

Kansas v. Charmaine Elise Elven.

         191.    Such allegations were also publicized to the Kansas Department of Labor.

         192.    These allegations of theft are false.

         193.    These allegations are the type that may seriously damage Plaintiff's standing

and associations in her community, thereby foreclosing Plaintiff's freedom to take advantage

of future employment opportunities.




                                                  20
      Case 2:20-cv-02074-JAR-GEB Document 1 Filed 02/21/20 Page 21 of 21




         194.    Plaintiff was discharged as a direct result of her new employer learning of

these criminal charges.

         195.    Plaintiff has suffered injury due to this deprivation of rights, in the form of

legal fees, lost wages, emotional distress, and deprivation of these rights.

         196.    Plaintiff is entitled to an award of all attorneys' fees and costs incurred in this

matter pursuant to 42 U.S.C. § 1988.

       WHEREFORE, Plaintiff prays for judgment against Defendant Fletcher in an amount

in excess of $75,000, for the costs of this action, and for such other and further consideration

and relief as the Court may deem just and equitable.

                               DEMAND FOR JURY TRIAL

         Plaintiff requests a trial by jury in the United States District Court for the District of

 Kansas, to be held at the Robert J. Dole Federal Courthouse in Kansas City, Kansas, on all

 accounts and allegations of wrongful conduct alleged in this Complaint.



Dated: February 21, 2020                        Respectfully submitted,

                                                 /s/ Daniel L. Doyle
                                               Daniel L. Doyle, KS Bar No. 11260
                                               Robert A. Bruce, KS Bar No. 28332
                                               DOYLE & ASSOCIATES LLC
                                               748 Ann Avenue
                                               Kansas City, Kansas 66101
                                               Telephone: (913) 371-1930, ext. 109
                                               Facsimile: (913) 371-0147
                                               d.doyle@ddoylelaw.com
                                               r.bruce@ddoylelaw.com
                                               ATTORNEYS FOR PLAINTIFF




                                                  21
